Judgment, Supreme Court, New York County (Karla Moskowitz, J.) , entered May 8, 1992, which, after jury trial, found in favor of defendant Dr. Ellyn Shander against *62the plaintiff, and dismissed the complaint, unanimously affirmed, without costs.
This action was tried on the theory that plaintiff could orally waive the physician-patient privilege to the extent of non-medical disclosures as to her psychiatric care in the context of an employee assistance program. Now, for the first time on appeal, plaintiff argues that Connecticut law applied, that an oral waiver is not recognized in that State, and that other infirmities in the court’s charge warrant reversal. None of plaintiff’s arguments are preserved for appellate review, and further, we find no fundamental unfairness or prejudice to plaintiff warranting a new trial. Concur—Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.